Citation Nr: 1425944	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-47 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for fracture, right little finger.

4.  Whether new and material evidence has been received to reopen a claim for service connection for fracture, left little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION
The Veteran, who is the appellant, had active service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  The January 2010 Notice of Disagreement indicated that the Veteran disagreed with the denials of service connection for tinnitus, hearing loss, fracture of the right little finger and fracture of the left little finger.  The October 2010 Statement of the Case (SOC) listed those issues and the November 2010 substantive appeal indicated that the Veteran wanted to appeal the issues listed on the SOC.  Entitlement to service connection for tinnitus, hearing loss, fracture of the right little finger and fracture of the left little finger are the only issues currently in appellate status.

A June 2012 statement (submitted on a VA Form 9) from the Veteran indicates that he wishes to reopen the issues of service connection for bilateral hand tremors and persistent cough, which were denied in a January 2010 rating decision which is now final as to those issues.  Additionally, he submitted medical evidence to support his claim for service connection for tremors.  Thus, the issues of whether new and material evidence has been submitted to reopen claims of service connection for bilateral hand tremors and persistent cough have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1.  The Veteran has current disabilities of bilateral hearing loss and tinnitus.

2.  The Veteran experienced acoustic trauma in service.

3.  Symptoms of bilateral hearing loss have been continuous since service.

4.  The Veteran's tinnitus had its onset in service and is associated with the bilateral hearing loss.

5.  A June 2003 rating decision which is now final denied service connection for fracture, right little finger, and fracture, left little finger.

6.  Evidence submitted since the June 2003 decision denying service connection for fracture, right little finger does not relate to an unestablished fact necessary to substantiate the claim.

7.  Evidence submitted since the June 2003 decision denying service connection for fracture, left little finger does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The June 2003 rating decision denying service connection for fracture, right little finger, and fracture, left little finger, is final. 38 U.S.C.A. § 7105 (c) (West); 
38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for fracture, right little finger, has not been received.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence sufficient to reopen the claim of entitlement to service connection for fracture, left little finger, has not been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2013).  As to the claims for service connection for bilateral hearing loss and tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, no further discussion of the duty to notify or the duty to assist is necessary for these claims.

When a petition to reopen a claim for service connection is received, the notice must include the five elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  A June 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the petition to reopen the claim for service connection for fracture, right little finger, and fracture, left little finger in January 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and lay statements.  Although a VA examination was not conducted with respect to the new and material evidence claims, VA is not required to obtain an examination for a claim to reopen a finally decided decision if new and material evidence is not presented or secured.  38 C.F.R. § 3.159(c).  

The appellant has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran has been diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is considered an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); however, tinnitus is not.  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for bilateral hearing loss.

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic".

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 
38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss (which is an organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Service Connection for Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as a result of his active duty service, specifically, from acoustic trauma sustained while firing heavy artillery.  He asserts that he first noticed difficultly hearing and ringing in his ears during service.  His DD Form 214 shows that his military occupational specialty was artillery surveyor, and that he received the Expert Qualification Badge for the Rifle.  Additionally, he submitted lay statements from friends who testified that they noticed that the Veteran had difficulty hearing them ever since he returned from service.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  As noted on an April 2012 VA examination report, audiometric testing showed hearing loss disability in both ears as defined by VA regulations; therefore, a current disability of hearing loss for VA purposes is shown.  See 38 C.F.R. § 3.385.

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service.  

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. 
§ 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing was diminished during service.  In his June 2012 formal appeal, the Veteran asserted that his bilateral hearing loss and tinnitus began during service.  The Veteran stated that firing loud weapons repeatedly without ear protection was the primary cause of his hearing loss and tinnitus.

The evidence of record demonstrates acoustic trauma in service and the Veteran has reported that he noticed some loss of hearing acuity and tinnitus during service and at the time of service separation and that his hearing and tinnitus continued to worsen after service separation.  He is both competent and credible to testify regarding such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a claimant is competent to describe observable symptoms such as ringing in the ears.).  

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to hearing loss or tinnitus.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms."). 

The Board finds that the Veteran has provided credible statements that his hearing loss symptoms have been continuous since service.  In addition to his own statements, he provided written testimony from F.T.F., J.M.C., B.M., and V.L., who all stated that they noticed that the Veteran had difficulty hearing them upon his separation from service.  Additionally, audiometric testing post-service demonstrates that the Veteran's hearing acuity continued to decline after service separation.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of bilateral hearing loss were continuous since service separation. 

The Veteran was provided an April 2012 VA audiometry examination.  Audiometric testing revealed bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz.  The VA audiologist provided the opinion that hearing loss is less likely than not related to service.  The rationale was that audiometric data obtained at entrance and separation examination revealed clinically normal hearing, bilaterally.  The examiner further stated that the Veteran reported that his tinnitus had its onset in 1998, following separation from service.  The examiner concluded that the Veteran's tinnitus is caused by his hearing loss, and therefore is less likely than not related to service.  

The Board finds that the April 2012 VA examiner made a factually inaccurate assumption that the Veteran had normal hearing bilaterally at enlistment and discharge, and that tinnitus was absent, without addressing the Veteran's credible and competent assertions of acoustic trauma in service and his perceived loss of hearing acuity and tinnitus at service separation.  Additionally, the VA audiologist reported that hearing loss and tinnitus had their onset in 1998, following service separation, despite the Veteran's consistent statements that he experienced those conditions during service.  A medical opinion based on an inaccurate factual predicate is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  An adequate and probative examination addresses competent and credible lay statements of record, prior relevant medical information, and all theories of entitlement.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  As such, the Board finds that the April 2012 VA examination opinion in regard to the etiology of the Veteran's hearing loss and tinnitus is not probative.

The Board finds that the Veteran has made credible statements that hearing loss symptoms began in active service and have been continuous since service.  The Board finds the Veteran's assertions of the onset of hearing loss during service and his reports that he has had hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses are sufficient to place in equipoise the question of whether the current bilateral hearing loss was incurred in service and is etiologically related to the noise exposure in service.  The Board finds that the evidence is at least in equipoise on the question of whether tinnitus was incurred in service and is etiologically related to the noise exposure in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Reopening Service Connection: Law and Analysis

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claims for service connection for fracture, right little finger, and fracture, left little finger were denied in a June 2003 rating decision on the basis that there was no evidence of a current disability or an in service injury or disease.  The Veteran was notified of the June 2003 decision by a letter dated in June 2003.  No evidence was received within the year following the June 2003 letter such that the provisions of 38 C.F.R. § 3.156(b) would apply; therefore, the June 2003 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Board concludes that reopening is not warranted for the claim for service connection for fracture, right little finger, and fracture, left little finger.  

The Board finds that new evidence has not been received for service connection for fracture, right little finger, and fracture, left little finger.  The Veteran has not made any specific contentions with regard to the claims, or submitted any lay evidence in support of the claims.  Additionally, no medical evidence pertaining to the claimed fractures of the right and left little fingers has been received in support of the petition to reopen, nor has the Veteran contended that any such evidence exists.  Additional evidence and lay statements have been submitted regarding hand tremors.  A claim for service connection for tremor, bilateral upper extremities was denied by the RO in the January 2010 rating decision.  This evidence does not pertain to the claimed fractures of the right and left little finger and does not constitute new and material evidence regarding the claimed fractures of the right and left little fingers.

For these reasons, the Board finds that new and material evidence to reopen service connection for fracture, right little finger, and fracture, left little finger, has not been received subsequent to the last final RO decision in June 2003.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim for service connection for fracture, right little finger, and fracture, left little finger, is not reopened.  38 C.F.R. § 3.156(a).  




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

The petition to reopen the claim of service connection for fracture, right little finger, is denied.

The petition to reopen the claim of service connection for fracture, left little finger is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


